The Surrogate.
The contest of this will is made solely upon the question of its formal execution in .the manner in which testamentary instruments are required to be executed under our statute. The Surrogate has simply to find, as a question of fact, whether the requirements of the statute have been complied with. ■
The paper appears to have been drawn up by the decedent himself. He took it into a banking house in the middle of the day, when everybody employed therein was busy, stepped up to the • desk of a clerk whom he knew, took the paper out of his pocket, asked for a pen to sign it, and it was.signed by himself and by this clerk, and subsequently by two of his associate clerks. There was no professional person, no lawyer, present; -and it does not appear that any of those who were present were aware of the statutory requirements in relation to acknowledgment or declaration, and rogation to witnesses. There is no connected or coherent relation of what did take place. ' 1 ,.....
What was said and done on this occasion is not as clear as it ought to be, to establish an affirmative. Achenbach recollects that the decedent “ made a declaration,” and asked him, Achenbach, “ to testify to it.” The witness has “ an impression,” that this declaration was, that that was his last will, and testament, but-this “ impression ” of his does not amount to a recollection. The presumption is Very strong from this witness’ whole testimony, that the impression which is upon his mind, has been derived from conversations had with lawyers since the death of the decedent) in which conversations he was first-informed what were the requisites for a due execution of a will.
The circumstances attending, the signing ■ of the paper propounded, -appear to have been, at one time, entirely forgotten by this witness, until recalled by a conversation he had with the contestant. He cannot state the purport of this conversation, however, for his testimony throughout is of the non mi reoordo description. If the contestant *395is to be believed, Achenbach, after the death of decedent, denied all knowledge of a will.
The witness Quackenbush, also a bank clerk, heard Hopper speak and make some remark about “ the will, or a will,” pointing his hand to it; what was said by decedent the witness cannot say, but he “ is positive it must have been this declarationbut he cannot state what the decedent did say. This witness did not. afterwards remember what the paper was that he had signed.
The third clerk, the witness Banta, signed the paper after the decedent “made mention something about singing his testament, or something like that.” His best recollection is, that Hopper stated that the paper “ was his last willand the same evening, this witness said to his father and mother, that he had “signed Mr. Hopper’s will.” This witness did not afterwards remember that he had signed this or any paper for the decedent; in fact, all three of the witnesses had at one time forgotten that any such event as their witnessing this paper had occurred.
From this testimony I am to find whether the decedent subscribed the paper propounded, in the presence of each attesting witness, or acknowledged his subscription to each. I think he did not.
Whether he declared the paper to each of them to be his will. I think he did not.
Whether he asked each of them to sign as witnesses to his will. I think he did not.
It is an inevitable conclusion from the testimony, that the decedent executed the paper as though he were executing a deed or bill of sale; he signed it and asked them to sign it; that was all. Our statute does not intend that testamentary dispositions shall be' made thus informally and hastily, in the midst of business preoccupations, and without the safeguards which, in any well regulated community, are placed around the bequests and devises of property. In the absence of legal advice, *396in the hurry and crush of bank business, and among persons ignorant of what the statute directs in such cases, I do not think the chances are in favor of a legal and formal execution. •
Probate denied. • "